Citation Nr: 1756615	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-46 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected degenerative disc disease at L3-L4 and/or degenerative disc disease of the cervical spine.

2. Entitlement to a rating in excess of 20 percent for degenerative disc disease at L3-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

The case was previously before the Board in September 2014, May 2016 and July 2017 for appellate review.

In July 2017, the Board remanded this matter for further development, to include for an adequate VA examinations. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is again warranted under Stegall.

In July 2017, the Board remanded this claim and directed that an addendum opinion be obtained for the purpose of determining the nature and etiology of his claimed right shoulder disability, taking into consideration the Veteran's lay statements of record. There is no addendum opinion or VA examination of record since the Board's last remand. 

In the same July 2017 remand, the Board directed that a new VA examination for the Veteran's back condition be obtained, as the July 2016 VA examination of record was deemed inadequate. Specifically, the July 2016 examination did not include testing for active and passive motion; and while range of motion testing indicated that motion contributed to functional loss and that the pain was self-reported as constant, there was no attempt to quantify the additional loss of motion. See Correia v. McDonald, 28 Vet. App. 158 (2016).

There is no VA examination of record regarding the Veteran's back condition since the July 2017 Board remand. 

Furthermore, the July 2017 remand instructed that the Veteran's most recent treatment records be obtained and associated with the claims file. A review of the claim file shows that no new medical treatment records have been associated with the claims file, and further, there are no documented attempts to obtain records.

As none of the above-listed development mandated by the July 2017 Board decision was completed, the Board finds that there was not substantial compliance with the Board's remand directives. Stegall, 11 Vet. App at 271.  Therefore, on remand, the AOJ should obtain an addendum medical opinion by an orthopedic physician regarding the Veteran's claimed shoulder disability; the Veteran should be afforded a new, compliant VA examination for his back disability, and current VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2015. Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2. Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's left shoulder disorder. The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner. In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

After reviewing the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was caused by his service-connected cervical spine, lumbar spine, and/or right shoulder disabilities?

(c) Is it at least as likely as not that any current left shoulder disorder was aggravated by his service-connected cervical spine, lumbar spine, and/or right shoulder disabilities? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions, to include the nature, onset, and continuity of symptoms.

The examiner should provide a complete rationale for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completion of the foregoing, schedule the Veteran for a VA examination(s) to determine the current severity of his degenerative disc disease of the lumbar spine. The examiner is requested to delineate all symptomology associated with, and the current severity of the disabilities. The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner must comment objective evidence of painful motion and when this begins during testing of range of motion. The examiner must comment on whether the symptoms of the Veteran's nonservice-connected rheumatoid arthritis can be distinguished from the service connected degenerative disc disease. 

The examiner(s) must provide a complete rationale for any opinion expressed. If the examiner(s) cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, 11 Vet. App. at 271.


If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


